[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                           No. 10-12865                       JUNE 16, 2011
                     ________________________                  JOHN LEY
                                                                CLERK
                  D.C. Docket No. 1:09-cv-00042-GET

RICHARD R. HARP EXCAVATION, INC.,

                                            lllllllllllllllllllllPlaintiff-Appellant,

                                versus



SOUTHERN LUMBER, INC.,

                         llllllllllllllllllllDefendant-Cross Claimant-Appellee,


WEST PANOLA, LLC,
SOUTHERN LUMBER II, LLC,

                                          llllllllllllllllllllDefendant-Appellees,

INTEGRITY BANK,

                     lllllllllllllllllllllDefendant - Cross Defendant - Appellee.
                                 ________________________

                         Appeal from the United States District Court
                            for the Northern District of Georgia
                               ________________________

                                         (June 16, 2011)

Before HULL and BLACK, Circuit Judges, and HUCK,* District Judge.

PER CURIAM:

       After oral argument and review of the parties’ briefs and the record, the

Court concludes that the Plaintiff-Appellant Richard R. Harp Excavation, Inc.

(“Harp”) has not demonstrated reversible error (1) in the district court’s order,

dated March 18, 2010, granting summary judgment in favor of the Defendant

Federal Deposit Insurance Corporation (“FDIC”) (as Integrity Bank’s Receiver) on

the Plaintiff-Appellant Harp’s lien priority claim against FDIC/Integrity or (2) in

the district court’s order dated May 20, 2010 denying Plaintiff-Appellant Harp’s

motion for reconsideration.1

       AFFIRMED.




       *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
       1
           The Court grants the Plaintiff-Appellant Harp’s Motion to Take Judicial Notice.

                                                  2